                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


NORTH AMERICAN SPECIALTY
INSURANCE COMPANY,                               Case No. 20-10539

            Plaintiff,                           SENIOR U.S. DISTRICT JUDGE
                                                 ARTHUR J. TARNOW
v.
                                                 MAGISTRATE JUDGE
TITAN RETAIL DEVELOPMENT                         DAVID R. GRAND
INDUSTRIES, LLC, ET AL,

            Defendants.


                                      /

ORDER ADOPTING REPORT AND RECOMMENDATION [70], DENYING PLAINTIFF’S
 MOTION TO CERTIFY DEFAULT JUDGMENT AS FINAL [35], AND GRANTING ’S
DEFENDANTS’ MOTION TO DISMISS COUNTERCLAIM WITHOUT PREJUDICE [49]

      On November 17, 2020, the Court granted Plaintiff’s Motion for Default

Judgment [28] against Defendants Titan Retail Development Industries, LLC,

Oakland Plumbing Co., George D. Anthony, Jr., Nina J. Anthony, Michael J. Scott,

and Marybeth Scott (“the Defaulting Defendants”). (ECF No. 29).

      On January 15, 2021, Plaintiff moved for the Default Judgment [29] to be

certified as a final judgment pursuant to FED. R. CIV. P. 54(b). (ECF No. 35). The

remaining Defendants, Nadia and Stamatios Vlahos (“the Vlahoses”), responded in

                                   Page 1 of 3
opposition on January 15, 2021, arguing, among other things, that their pending

crossclaims against several of the Defaulting Defendants would be prejudiced by

certification. (ECF No. 38). The Vlahoses also moved to voluntarily dismiss without

prejudice their counterclaim against Plaintiff, which they filed on April 14, 2020,

prior to retaining counsel. (ECF No. 49). Plaintiff responded in opposition on

February 24, 2021, arguing that the Court should only dismiss the counterclaim if it

did so with prejudice or upon payment of Plaintiff’s costs, expenses, and attorney

fees. (ECF No. 50).

      On March 31, 2021, the Court referred Plaintiff’s Motion to Certify [35] to

the Magistrate Judge. (ECF No. 55). The Magistrate Judge held a hearing on May

13, 2021, and on May 14, 2021, issued a Report and Recommendation (“R&R”),

recommending that Plaintiff’s Motion [35] be denied. (ECF No. 70). Neither party

objected. The Court having reviewed the record, the R&R [70] is hereby ADOPTED

and entered as the findings and conclusions of the Court.

      The Vlahoses’ request that the Court dismiss their counterclaim without

prejudice falls under FED. R. CIV. P. 41(a)(2). “‘Voluntary dismissal without

prejudice is [] not a matter of right.’ Factors relevant to the consideration of a motion

to dismiss without prejudice include the extent to which the suit has progressed, the

duplicative expense of relitigation, and the adequacy of plaintiff’s explanation for

                                      Page 2 of 3
the need to dismiss.” Doran v. Jabe, 158 F.R.D. 383, 389 (E.D. Mich. 1994) (citation

omitted) (quoting Zagano v. Fordham University, 900 F.2d 12, 14 (2d Cir. 1990)).

Here, given that the Vlahoses initially filed their counterclaim without the benefit of

counsel and dispositive motions on the counterclaim have not yet been filed, the

Court finds it appropriate to GRANT their Motion for Voluntary Dismissal Without

Prejudice [49].

      Accordingly,

      IT IS ORDERED that the R&R [70] is ADOPTED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion to Certify Default

Judgment as Final Judgment [35] is DENIED.

      IT IS FURTHER ORDERED that the Vlahoses’ Motion for Voluntary

Dismissal of Counterclaim Without Prejudice [49] is GRANTED.

      SO ORDERED.


                                        s/Arthur J. Tarnow
                                        Arthur J. Tarnow
Dated: June 2, 2021                     Senior United States District Judge




                                     Page 3 of 3
